              Case 7:19-cv-00792-KMK Document 71 Filed 10/29/20 Page 1 of 2
Case 7-19-CV-00792-KMK-PED



                                                              Jackson Lewis P.C.
                                                              44 South Broadway, 14th Floor
                                                              White Plains NY 10601
                                                              (914) 872-6882 Direct
                                                              (914) 946-1216 Fax
                                                              iackspn!ew!s,conn




  VIA ECF
                              10                   Plaintiffs application at Dkt. 69 appears in substance
                                                   to seek Article III review of this Court's discovery rulings pursue
                                                   to Rule 72(a), Fed. R. Civ. P. To the extent (as defense
  October 19, 2020                                 counsel appears to assume) that plaintiff seeks reconside ration
                                                   by this Court, the Court declines to revisit its rulings,

  The Honorable Paul E. Davison                    SO ORDERED.
  Magistrate Judge
  Southern District of New York                                       10/29/20
  The Hon, Charles L, Brieant Jr. Federal Building
  300 Quarropas Street
  White Plains, New York 10601

  Re: Davis v. New York Power Authority, et aL
            19-CV-00792 (KMK)


  Dear Judge Davison;


                 We represent Defendants Power Authority of New York ("NYPA"), Guy Sliker,
  Sangeeta Ranade, Rani Poilack, Kristine Pizzo, Paul Belnick, Justin Driscoll, Nancy Harvey and
  Gil C, Quinones ("Defendants") in the above matter. This letter is submitted in response to
  Plaintiffs Letter Uted via ECF on October 14, 2020 (Dkt. No.69).

                 Although styled as a "Motion for Reargument," Plaintiff is seeking reconsideration
  of Your Honor's Decision on September 30, 2020 denying Plaintiffs motion to compel against
  Defendants, in which Plaintiff was seeking additional information requested in the Inten'ogatory
  demands. Your Honor also closed discovery in this action during the last conference where the
  motion was decided. For the reasons set forth below. Defendants respectfully request that this
  motion for reconsideration be denied.


                 In the Motion for Reargument, Plaintiff reiterates the same argument that he made
  in the previous conference with Your Honor on September 30, Specifically, Plaintiff argues that
  Defendants have failed to respond to his Interrogatories because Defendants objected to a number
  of these Intcrrogatories on the grounds that they violate Local Rule 33.3. Plaintiff argued in his
  motion to compel, and argues again in the instant motion, that his Inten-og atones are not subject
  to this Rule because he "framed interrogatories around standard questions that the EEOC uses in
  investigations it conducts." Plaintiffs continuing argument is simply incorrect. Defendants have
  responded to all of Plaintiffs Inten-og atones with proper objections and responses. Furthermore,
  as Your Honor explained to Plaintiff on September 30, the mere fact that Plaintiff has modeled his
            Case 7:19-cv-00792-KMK
Case 7-19-cv-00792-KMK"PED          Document
                               Document       71 inFiled
                                        70 Filed     NYSD10/29/20  Page 2 ofPage
                                                             on 1 0/19/2020 2    2 of 2



                                                                               October 19, 2020
                                                                   Southern District of New York
                                                                                          Page 2



   Inten'ogatories after EEOC investigation questions does not remove his Interrogatories from the
   purview of Local Rule 33.3 or any other Rules of Civil Procedure.


                  Pursuant to Your Honor's Order dated August 13, 2020, all discovery was to be
   completed by September 30, 2020 with no further extensions permitted. On September 30, Your
   Honor addressed and ruled on all of Plaintiffs remaining discovery disputes, at which time
   Plaintiff and Defendants confirmed that they had no further outstanding discovery disputes. Your
   Honor subsequently closed discovery and there is no reason to reopen discovery based on
   Plaintiffs current motion.


                  Defendants respectfully request that the Court deny Plaintiffs motion in its
   entirety.


                 Thank you for your attention to this matter.


   Respectfully yours,




                         c./

  Brian A, Bodansky
  (914) 872-6882 Direct
  Brian.Bodanskvf^jacksonlewis.corn
  Jackson Lewis P.C.



  BAB/nps



  Edward Davls (via ECF & First-CIass Mail)
